DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment and Interview Summary, filed September 27, 2022 (“Reply”).  Applicant has amended Claims 2 and 16.  No new claims are added or canceled.  As amended, Claims 2, 4-11, 13-16, and 18-21 are presented for examination.
In Office action mailed June 27, 2022 (“Office Action”):
Claims 2, 4-9, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry (US 2010/0242080 A1) in view of Sharif-Ahmadi et al. (US 2015/0070585 A1 “Sharif”).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry and Sharif in view of Gampel et al. (US 2016/0205185 A1 “Gampel” of Record).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry and Sharif in view of Wang et al. (US 2013/0198767 A1 “Wang”).


Response to Arguments
Applicant’s arguments (see Reply Pages 8-9) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry (US 2010/0242080 A1) in view of Sharif-Ahmadi et al. (US 2015/0070585 A1 “Sharif”) in view of Kim (US 2016/0142775 A1).
In regards to Claim 2, Henry teaches a method of processing media data (generally shown in Fig. 4, as introduced in [0038]), comprising:
receiving, by a computing device, a first multicast stream of media content (Transmission of the Specified Image at 4.5, such as channel TV1, as described in [0044]);
playing data of the first multicast stream of media content in a first portion of a display of the computing device over a first time interval (display of channel TV1 in image location 1.1, as shown in Fig. 2 and described in [0036,0052]);
receiving, by a computing device, a second multicast stream of media content (Transmission of the Specified Image at 4.5, such as Chan2, as described in [0044]);
storing, by the computing device, a set of video frames of the second multicast stream of media content (temporary storage of mosaic images on each reception of visual data, as described in [0053]).
Henry generally discloses the transmission of a low-resolution stream that can be used to produce a program mosaic image (as described in [0036]).  However, Henry does not explicitly demonstrate:
generating, by the computing device, a quality recommendation associated with the second multicast stream based on performance data of the computing device; and
transcoding, by the computing device, the second multicast stream of media content from a first media format to a second media format based on the quality recommendation associated with the second multicast stream, wherein the second media format includes a subset of the set of video frames and wherein the subset of the set of video frames includes fewer video frames than the set of video frames.
In a similar field of invention, Sharif teaches a method and system for operating a gateway device to provide streaming content to devices at a user premises (Abstract).  Sharif further discloses:
generating, by the computing device, a quality recommendation associated with the second multicast stream based on performance data of the computing device (operations of Gateway 150 for transcoding content dependent on the particular User Device 180, taking into account the user device’s physical and performance constraints, as described in [0102,0174]; with further reference to Control Manager maintaining logs for each user device and using the logs to improve QoS, as described in [0291]); and
transcoding, by the computing device, the second multicast stream of media content from a first media format to a second media format based on the quality recommendation associated with the second multicast stream (Gateway 150 transcoding streams taking into account the user devices’ physical and performance constraints, as described in [0174,0303]), wherein the second media format includes a subset of the set of video frames and wherein the subset of the set of video frames includes fewer video frames than the set of video frames (multi-bitrate adaptive streaming including a number of bitrates, as described in [0305] and operations of Gateway 150 splitting the TV display into different zones and displaying different content transcoded appropriately in each zone, as described in [0307]).
Both Henry and Sharif teach similar techniques for encoding and processing multimedia streams including a reduction in resolution.  Sharif further discloses a known technique for transcoding content based on performance data of a computing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the encoding and processing technique of Henry to include the transcoding technique of Sharif in order to accommodate a plurality of different end user devices and a plurality of end user content consumption preferences (as Sharif suggest in [0010]).
The combination of Henry and Sharif further demonstrate displaying, by the computing device, the subset of the set of video frames of the second multicast stream of media content in a second portion of the display over the first time interval (Henry: Display of the Mosaic Image at 4.7, as described in [0051]; with further reference to the interface of Fig. 2, as described in [0035]).
However, the combination does not explicitly demonstrate generating the quality recommendation based on user data, wherein the user data includes an indication of one or more types of channels previously viewed by a user.
In a similar field of invention, Kim teaches a method and system for generating content recommendations for end users (Abstract).  In particular, Kim discloses generating the quality recommendation based on user data, wherein the user data includes an indication of one or more types of channels previously viewed by a user (process of Fig. 13 including the generation of content recommendation information for each generated channel group at Step 350 based on collected viewing history, as described in [0114-0117]).
Both Henry and Kim teach similar techniques of generating content recommendations based on information collected from end user devices.  Kim further discloses a known technique for generating recommendations based on one or more types of channels previously viewed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content recommendation technique of Henry to include the viewing history technique of Kim in order to effectively provide suitable content to the end user (as Kim suggest in [0031]).
In regards to Claim 4, the combination of Henry, Sharif, and Kim teaches the method of claim 2, wherein playing the data of the first multicast stream of media content includes playing audio data and video data of the first multicast stream of media content in the first portion of the display (Henry: reception of audio steam of channel, as described in [0033,0055]).
In regards to Claim 5, the combination of Henry, Sharif, and Kim teaches the method of claim 4, wherein audio data associated with the second multicast stream of media content is not played for the second portion of the display (Henry: reception of audio data for highlighted service, as described in [0055]).
In regards to Claim 6, the combination of Henry, Sharif, and Kim teaches the method of claim 2, wherein the first portion of the display is an active portion of the display, the method further comprising:
receiving input corresponding to selection of an additional portion of the display as the active portion of the display (Henry: operation of Direction Keys to highlight an image in the mosaic, as described in [0055]); and
based on receiving the input, playing data of a third multicast stream of media content in the additional portion of the display and displaying stored one or more video frames of the first multicast stream of media content in the first portion of the display or in a third portion of the display (Henry: interface of Fig. 2 including channel HD3 displayed with channel TV1, as described in [0035]).
In regards to Claim 7, the combination of Henry, Sharif, and Kim teaches the method of claim 6, wherein the data of the third multicast stream of media content includes audio data and video data (Henry: image and audio URLs corresponding to channel HD3, as described in [0035]), the method further comprising:
switching from displaying one or more stored frames of the third multicast stream of media content to playing the audio data and the video data of the third multicast stream of media content using audio timestamps and video timestamps associated with the third multicast stream of media content (Henry: output of audiovisual data from selected channel in accordance with RTSP, as described in [0055]).
In regards to Claim 8, the combination of Henry, Sharif, and Kim teaches the method of claim 2, wherein the subset of the set of video frames of the second multicast stream of media content are not transcoded (Henry: transmission of low-resolution visual data, as described in [0057]).
In regards to Claim 9, the combination of Henry, Sharif, and Kim teaches the method of claim 2, wherein the data of the first multicast stream of media content and the subset of the set of video frames of the second multicast stream of media content are displayed using a browser of the computing device (Henry: receiver can use the Internet to launch a request to the specified URL, as described in [0033]).

In regards to Claim 16, Henry teaches an apparatus (Audiovisual Receiver 1 of Fig. 1, as introduced in [0030]) comprising:
one or more processors (Central Processing Unit 3, as described in [0030,0031]); and
one or more non-transitory computer-readable storage media including instructions (Memory 9 storing service data, as described in [0030]) which, when executed by the one or more processors, cause the one or more processors to:
receive a first multicast stream of media content (Transmission of the Specified Image at 4.5, such as TV1, as described in [0044]);
play data of the first multicast stream of media content in a first portion of a display over a first time interval (display of TV1 in image location 1.1, as shown in Fig. 2 and described in [0036,0052]);
receive a second multicast stream of media content (Transmission of the Specified Image at 4.5, such as Chan2, as described in [0044]);
store a set of video frames of the second multicast stream of media content (temporary storage of mosaic images on each reception of visual data, as described in [0053]).
Henry generally discloses the transmission of a low-resolution stream that can be used to produce a program mosaic image (as described in [0036]).  However, Henry does not explicitly demonstrate:
generate a quality recommendation associated with the second multicast stream based on performance data of the apparatus; and
transcode the first multicast stream of media content from a first media format to a second media format based on the quality recommendation associated with the second multicast stream, wherein the second media from includes a subset of the set of video frames and wherein the subset of the set of video frames includes fewer video frames than the set of video frames.
In a similar field of invention, Sharif teaches a method and system for operating a gateway device to provide streaming content to devices at a user premises (Abstract).  Sharif further discloses:
generate a quality recommendation associated with the second multicast stream based on performance data of the apparatus (operations of Gateway 150 for transcoding content dependent on the particular User Device 180, taking into account the user device’s physical and performance constraints, as described in [0102,0174]; with further reference to Control Manager maintaining logs for each user device and using the logs to improve QoS, as described in [0291]); and
transcode the first multicast stream of media content from a first media format to a second media format based on the quality recommendation associated with the second multicast stream, wherein the second media from includes a subset of the set of video frames (Gateway 150 transcoding streams taking into account the user devices’ physical and performance constraints, as described in [0174,0303]) and wherein the subset of the set of video frames includes fewer video frames than the set of video frames (multi-bitrate adaptive streaming including a number of bitrates, as described in [0305] and operations of Gateway 150 splitting the TV display into different zones and displaying different content transcoded appropriately in each zone, as described in [0307]).
Both Henry and Sharif teach similar techniques for encoding and processing multimedia streams including a reduction in resolution.  Sharif further discloses a known technique for transcoding content based on performance data of a computing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the encoding and processing technique of Henry to include the transcoding technique of Sharif in order to accommodate a plurality of different end user devices and a plurality of end user content consumption preferences (as Sharif suggest in [0010]).
	The combination of Henry and Sharif further demonstrate display the subset of the set of video frames of the second multicast stream of media content in a second portion of the display over the first time interval (Henry: Display of the Mosaic Image at 4.7, as described in [0051]; with further reference to the interface of Fig. 2, as described in [0035]).
However, the combination does not explicitly demonstrate generating the quality recommendation based on user data, wherein the user data includes an indication of one or more types of channels previously viewed by a user.
In a similar field of invention, Kim teaches a method and system for generating content recommendations for end users (Abstract).  In particular, Kim discloses generating the quality recommendation based on user data, wherein the user data includes an indication of one or more types of channels previously viewed by a user (process of Fig. 13 including the generation of content recommendation information for each generated channel group at Step 350 based on collected viewing history, as described in [0114-0117]).
Both Henry and Kim teach similar techniques of generating content recommendations based on information collected from end user devices.  Kim further discloses a known technique for generating recommendations based on one or more types of channels previously viewed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content recommendation technique of Henry to include the viewing history technique of Kim in order to effectively provide suitable content to the end user (as Kim suggest in [0031]).
In regards to Claim 18, the combination of Henry, Sharif, and Kim teaches the apparatus of claim 16, wherein playing the data of the first multicast stream of media content includes playing audio data and video data of the first multicast stream of media content in the first portion of the display (Henry: reception of audio steam of channel, as described in [0033,0055]).
In regards to Claim 19, the combination of Henry, Sharif, and Kim teaches the apparatus of claim 16, wherein audio data associated with the second multicast stream of media content is not played for the second portion of the display (Henry: reception of audio data for highlighted service, as described in [0055]).
In regards to Claim 20, the combination of Henry, Sharif, and Kim teaches the apparatus of claim 16, wherein the first portion of the display is an active portion of the display, the apparatus further comprising instructions which, when executed by the one or more processors, cause the one or more processors to:
receive input corresponding to selection of an additional portion of the display as the active portion of the display (Henry: operation of Direction Keys to highlight an image in the mosaic, as described in [0055]); and
based on receiving the input, play data of a third multicast stream of media content in the additional portion of the display and displaying stored one or more video frames of the first multicast stream of media content in the first portion of the display or in a third portion of the display (Henry: interface of Fig. 2 including channel HD3 displayed with channel TV1, as described in [0035]).
In regards to Claim 21, the combination of Henry, Sharif, and Kim teaches the apparatus of claim 20, wherein the data of the third multicast stream of media content includes audio data and video data (Henry: image and audio URLs corresponding to channel HD3, as described in [0035]), the apparatus further comprising instructions which, when executed by the one or more processors, cause the one or more processors to:
switch from displaying one or more stored frames of the third multicast stream of media content to playing the audio data and the video data of the third multicast stream of media content using audio timestamps and video timestamps associated with the third multicast stream of media content (Henry: output of audiovisual data from selected channel in accordance with RTSP, as described in [0055]).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry, Sharif, and Kim in view of Gampel et al. (US 2016/0205185 A1 “Gampel” of Record).
In regards to Claim 10, the combination of Henry, Sharif, and Kim teaches the method of claim 2, further comprising dividing, by the computing device, the first multicast stream of media content into data fragments (Henry: content displayed at regular time intervals and processed in parallel, as described in [0052]).
However, Henry does not explicitly demonstrate:
transmitting, over one or more Transmission Control Protocol (TCP) channels using a web socket protocol, the data fragments of the first multicast stream of media content to a browser of the computing device for playback.
In a similar field of invention, Gampel teaches a method and system for enabling network functionality in an HTML5 application (Abstract).  Gampel further discloses:
transmitting, over one or more Transmission Control Protocol (TCP) channels using a web socket protocol, the data fragments of the first multicast stream of media content to a browser of the computing device for playback (process of Fig. 9 including establishing a websocket connection for displaying audiovisual information within an HTML5 Application 911, as described in [0187]).
Both Henry and Gampel teach similar techniques for processing and displaying multimedia content from a plurality of content sources on the internet.  Gampel further discloses a known technique for transmitting multimedia content on the internet by way of TCP channels using a web socket protocol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the audiovisual display technique of Henry to include the web socket protocol technique of Gampel in order to provide a universally applicable means for displaying content from the internet (as Gampel suggest in [0003]).
In regards to Claim 11, the combination of Henry, Sharif, Kim, and Gampel teaches the method of claim 10, further comprising:
receiving the data fragments of the first multicast stream of media content on a local Hypertext Transfer Protocol (HTTP) port, wherein the data fragments are transmitted from the HTTP port to the browser using the web socket protocol. (Gampel: IPTV Device 922 establishes a web socket tuner to service, as described in [0187]; with further reference to IGMP including address and port information, as described in [0126,0127]).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Henry, Sharif, and Kim in view of Wang et al. (US 2013/0198767 A1 “Wang”).
In regards to Claim 13, the combination of Henry, Sharif, and Kim teaches the method of claim 2, but does not explicitly demonstrate further comprising:
obtaining user data associated with the computing device, the user data including at least one of one or more types of channels viewed by a user using a media player of the computing device and a viewing configuration of videos associated with the user wherein the quality recommendation.
In a similar field of invention, Wang teaches a method and system for managing quality of service using network performance metrics (Abstract).  Wang further discloses:
obtaining user data associated with the computing device, the user data including at least one of one or more types of channels viewed by a user using a media player of the computing device and a viewing configuration of videos associated with the user wherein the quality recommendation (STB can log all the TV viewing information including viewing duration of TV channels and hardware/software information, as described in [0035,0036]).
Both Henry and Wang teach similar techniques for processing and displaying multimedia content from a plurality of content sources on the internet.  Henry further discloses a known technique for monitoring the performance of a computing device and generating a quality recommendation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the audiovisual display technique of Henry to include the performance monitoring technique of Wang in order to provide a means for efficient management of servicing resources (as Wang discloses in [0075]).
In regards to Claim 14, the combination of Henry, Sharif, Kim, and Wang teaches the method of claim 13, wherein the viewing configuration includes at least one of a number of videos displayed on the display at a time, screen type information indicating one or more types of screens, and a number of recorded videos (Wang: STB can log all the TV viewing information including viewing duration of TV channels and hardware/software information, as described in [0035,0036]).
In regards to Claim 15, the combination of Henry, Sharif, Kim, and Wang teaches the method of claim 13, further comprising:
determining, by a machine learning system using the performance data and the user data as input, the quality recommendation indicating the transcoding quality to generate (Wang: regression algorithm, as described in [0066]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426